DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Compact Disc Submission
The compact disc submission associated with this application has been entered.

Nucleotide and/or Amino Acid Sequence Disclosures
The sequence disclosures associated with this application have been entered.


Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 4, 7-8, 18-19, 21-24, and 30 in the reply filed on 14 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 43 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 September 2022.
Applicant’s election of the species of A) tumor associated antigen, B) toll-like receptor 9 (TLR9), C) polythymine “T20” nucleic acid, and D) DNA in the reply filed on 14 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). With regard to species election “B”, the examiner has decided to expand the election to include TLR-8 along with TLR-9. With regard to species election “C”, the examiner has decided to expand the species election to polythymines with lengths other than 20 nucleotides, as well as polyadenines.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, being that of RNA rather than DNA, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 September 2022.

Status of Claims
Claims 1-2, 4, 7-8, 18-19, 21-24, 30, 43, and 47 are pending.
Claims 23, 43, and 47 are withdrawn from consideration.
Claims 1-2, 4, 7-8, 18-19, 21-22, 24, and 30 are subject to substantive examination.

Note Regarding Examination and Claim Interpretation
The examiner makes the following notes regarding examination.
First, the examiner notes that the abbreviation “TLR” is being used to refer to “toll-like receptor.” As best understood by the examiner, it would have been known to the skilled artisan prior to the effective filing date that toll-like receptors are proteins found in the body of an organism which comprise part of the innate immune system. It is often the case that in vaccination, it is necessary for the vaccine to activate toll-like receptors in order to activate the innate immune system and/or antigen-presenting cells such as dendritic cells to the vaccine antigen. Such activation of the innate immune system and/or dendritic cells would have been expected to have been needed in order for there to be eventual activation of the adaptive immune system to the antigen and recognition of the antigen by the adaptive immune system, which would have been the goal of the vaccine. Various toll-like receptors would have been known to have existed, which are known by different numbers such as TLR-8 and TLR-9.
Secondly, the instant application deals with oligonucleotides of multiple adenines and multiple thymines. These have been written using various abbreviations. For example, the abbreviation “T-10” or “T10” is understood to refer to an oligonucleotide of the formula 5’-TTTTTTTTTT-3’ wherein there are ten “Ts” (i.e. thymines) in the above oligonucleotide. Similarly, “T-20” refers to an oligonucleotide with 20 thymines. Polyadenines are interpreted similarly.
Third, in view of the species election, the examiner has conducted a search for the claimed invention, wherein polythymines are understood to read on the “non-immunostimulatory” oligonucleotide. The examiner clarifies that the polythymines for which the examiner searched are understood to be separate oligonucleotides from the immunostimulatory oligonucleotides. An oligonucleotide comprising polythymine conjugated to a CpG oligonucleotide (wherein CpG oligonucleotides are immunostimulatory) is understood to read on the immunostimulatory oligonucleotide only, and is not understood to read on both the immunostimulatory and the non-immunostimulatory oligonucleotide.
Fourth, the examiner has proceeded under the assumption that polythymines read on the required non-immunostimulatory oligonucleotide regardless of whether the prior art indicates that these polythymines are non-immunostimulatory. The examiner understands this assumption to be effective for polythymines with other than 20 nucleotides, as well as for “T-20.”

Claim Interpretation – “Protein Core”
Instant claim 1 recites a protein core. The examiner takes the position that a spherical nucleic acid in the form of a liposome, wherein the liposome encapsulates an antigen which is a protein, is understood to read on the required protein core. As such, the protein in the protein core may be the antigen itself. Such protein antigens could include influenza hemagglutinin (e.g. a viral antigen) or Wilms’ Tumor antigen (e.g. a tumor antigen) in the form of a protein. 
As such, a liposome encapsulating Wilms’ Tumor antigen protein or influenza hemagglutinin protein (or antigenic fragments thereof), which comprises the required immunostimulatory and non-immunostimulatory oligonucleotides on the outside of the liposome, would be understood to read on the claimed invention.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 7-8, 18-19, 21-22, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radovic-Moreno et al. (US 2016/0186178 A1) in view of Mirkin et al. (US 2017/0232109 A1) and Martinez et al. (Proceedings of the National Academy of Sciences, Vol. 107, No. 14, 2010, pages 6442-6447).
 Radovic-Moreno et al. (hereafter referred to as Moreno) is drawn to a spherical nucleic acid which has immunostimulatory properties, as of Moreno, title and abstract. Moreno teaches a metal core, as of Moreno, paragraph 0010. Moreno teaches a shell (referred to as a corona) comprising nucleic acids, as of Moreno, paragraph 0050. Said nucleic acids are immunostimulatory CpG oligonucleotides, as of Moreno, paragraphs 0073-0074.
Moreno differs from the claimed invention because Moreno does not teach the protein core, and does not teach the non-immunostimulatory oligonucleotides.
Mirkin et al. (hereafter referred to as Mirkin) is drawn to core-shell nanoparticles, as of Mirkin, title and abstract. The composition of Mirkin appears useful with spherical nucleic acids, as of Mirkin, paragraphs 0071 and 0256. Mirkin teaches a protein core, as of at least paragraph 0007, which is reproduced in part below.

    PNG
    media_image1.png
    163
    402
    media_image1.png
    Greyscale

Mirkin teaches the following advantages of protein nanoparticles in paragraph 0005, which is reproduced in part below.

    PNG
    media_image2.png
    172
    406
    media_image2.png
    Greyscale

The above-reproduced text is taken from the “background” section of Mirkin; as such, the problems with lack of ability to engineer lattices are understood to apply to the art prior to Mirkin, and not to Mirkin itself. As such, the above-reproduced text appears to indicate that protein particles can be produced in greater monodispersity than inorganic nanoparticles, e.g. such as metal nanoparticles, as of paragraph 0006 of Mirkin.
 While Mirkin teaches oligonucleotides, Mirkin does not teach that the oligonucleotides are immunostimulatory.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the protein of Mirkin in place of the gold of Moreno to have been used as the core in the spherical nucleic acid of Moreno. Moreno teaches a spherical nucleic acid comprising a core and a nucleic acid coating. Moreno teaches an inorganic metal core. As best understood by the examiner, Mirkin teaches that protein cores have an advantage over inorganic metallic cores in that protein cores can be made with greater monodispersity than metal cores. As such, the skilled artisan would have been motivated to have substituted the protein core of Mirkin in place of the metal core of Moreno to have predictably formed spherical nucleic acids with a reasonable expectation of success, wherein the spherical nucleic acids thus formed with protein-cores would have been expected to have had greater monodispersity than those of Moreno by itself.
Moreno does not teach a “non-immunostimulatory” oligonucleotide.
Martinez et al. (hereafter referred to as Martinez) is drawn to activation of a certain type of dendritic cells, as of Martinez, title and abstract. Martinez teaches the following, as of page 6442, abstract, relevant text reproduced below.

    PNG
    media_image3.png
    86
    707
    media_image3.png
    Greyscale

The poly(A) and poly(T) DNA in Martinez is understood to read on the required non-immunostimulatory oligonucleotide. Martinez also teaches CpG DNA to activate TLR9, as of Martinez, page 6445, left column, second paragraph in “Discussion” section.
Martinez does not teach a spherical nucleic acid.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the poly(A) and/or poly(T) oligonucleotides of Martinez with the composition of Moreno, either by itself or as modified by Mirkin. Moreno teaches that it is desirable to activate toll like receptors (“TLRs”), and teaches activating TLR8 as of paragraphs 0048-0049, 0061-0062, 0065-0069, and 0076. Martinez teaches that poly(A) and/or poly(T) oligonucleotides induce TLR8 signaling. As such, the skilled artisan would have been motivated to have combined the poly(A) and/or poly(T) oligonucleotides of Martinez with the additional oligonucleotides of Moreno in order to have predictably induced signaling of multiple toll like receptors with a reasonable expectation of success. Combining prior art elements (e.g. the CpG oligonucleotides of Moreno and the poly(A)/poly(T) oligonucleotides of Martinez) according to known methods to yield predictable results (activation of toll like receptors to induce innate immune system activation) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
Further as to claim 1, the examiner takes the position that the skilled artisan would have expected that the combination of CpG DNA with poly(A)/poly(T) oligonucleotides would have activated both TLR8 and TLR9, whereas CpG DNA by itself would have been expected to have activated TLR8 only. The skilled artisan would have been motivated to have activated multiple different types of toll like receptors in order to have predictably achieved a broader immune response (as compared with that of CpG DNA by itself) with a reasonable expectation of success.
As to claim 1, the claim requires a range of ratios of “immunostimulatory oligonucleotide” to “non-immunostimulatory oligonucleotide.” Martinez teaches CpG DNA, which read son the required immunostimulatory oligonucleotide, as well as poly(A) and poly(T), which read on the required non-immunostimulatory oligonucleotide. However, the ratio of these ingredients appears to be unclear based upon the teachings of Martinez. Nevertheless, where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of CpG oligonucleotide and poly(A)/poly(T) to stimulate immune response has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients via routine experimentation. Additionally, the examiner understands the concentrations and/or ratios of CpG DNA and poly(A)/poly(T) to be result-effective variables. This is because CpG DNA affects the result of stimulating TLR9, whereas poly(A)/poly(T) affects the result of stimulating TLR8, as taught by Martinez. See MPEP 2144.05(II)(B) regarding result-effective variables and routine optimization.
As to claim 2, Moreno teaches various antigens in paragraph 0048. The last few lines of the paragraph include antigens for cancers such as melanoma and prostate cancer.
As to claim 4, the optimization rationale applied by the examiner to claim 1 regarding optimization the ratio of CpG DNA and poly(A)/poly(T) also applies to claim 4.
As to claim 7, Moreno teaches a linker to link the nucleic acid to the core in paragraph 0077.
As to claim 8, the nucleic acid linkers described by Moreno in paragraph 0077 do not appear to be cleavable as they appear to be nucleic acid linkers. As such, these read on the required non-cleavable linkers.
As to claims 18-19, Moreno teaches CpG oligonucleotides; see e.g. paragraphs 0073-0074. These are understood to stimulate TLR9, as of Moreno, paragraph 0073.
As to claim 21, Martinez teaches poly(A) and poly(T). The poly(A) and poly(T) taught by Martinez have lengths of 10 nucleotides, rather than 20 nucleotides, as of Martinez, page 6446, left column, paragraph entitled “Oligodeoxynucleotides.” Nevertheless, the teachings of Martinez appear to be applicable to poly(A) and poly(T) oligonucleotides generically, and are not limited to A10 and T10 oligonucleotides. See Martinez, page 6442, above-reproduced text from abstract. As such, the skilled artisan would have been motivated to have optimized the length of the poly(A) and the poly(T) of Martinez to have achieved the claimed invention. This is because, based upon the teachings of Martinez that poly(A) and poly(T) generally have TLR-8 stimulating properties, that increases or decreases in the length of the poly(A) or poly(T) oligonucleotide would have been predictably capable of stimulating TLR8 with a reasonable expectation of success. See MPEP 2144.05(II); the skilled artisan would have been motivated to have optimized the length of the poly(A) and poly(T) based upon the guidance in MPEP 2144.05(II). Additionally, MPEP 2144.09(I) indicates that prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In this case, the skilled artisan would have understood that an oligonucleotide T-10 (ten thymines) has close structural similarity to the required T-20, and that the oligonucleotide A-10 (ten adenines) has close structural similarity to the required A-10. There would have been an expectation that T-20 and A-20 would have been similar to T-10 and A-10 respectively in regard to the property of stimulating TLR8 in that Martinez teaches that polyadenines and polythymines generically can stimulate TLR8. As such, claim limitations reciting a specific length of the poly(A) and poly(T) are insufficient to overcome the applied obviousness rejection.
As to claim 22, the CpG oligonucleotides taught by Moreno, paragraph 0104 are understood to be single stranded DNA.
As to claim 24, Moreno teaches immunostimulatory oligonucleotides having 2-20 nucleotides in paragraph 0076. The poly(A) and poly(T) taught by Martinez also appears to be in this range.
As to claim 30, Moreno teaches an antigenic composition in that Moreno teaches an antigen in addition to the spherical nucleic acid in paragraph 0006. Moreno teaches a vaccine comprising the construct and a carrier in paragraph 0014. Materials such as diluents and preservatives taught in paragraph 0137, wherein these are understood to be pharmaceutically acceptable. Moreno teaches inducing an immune response in paragraph 0075.

Claim(s) 1-2, 4, 7-8, 18-19, 21-22, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radovic-Moreno et al. (US 2017/0157048 A1) in view of Martinez et al. (Proceedings of the National Academy of Sciences, Vol. 107, No. 14, 2010, pages 6442-6447).
Radovic-Moreno et al. (hereafter referred to as Moreno ‘048) is drawn to a liposomal spherical nucleic acid comprising the following structure, reproduced below from the figure on the front page of the front page of the document.

    PNG
    media_image4.png
    381
    400
    media_image4.png
    Greyscale

The oligonucleotides in the shell appear to be CpG motif containing oligonucleotides, as of paragraph 0025 of Moreno ‘048, these are immunostimulatory, as of paragraph 0016.
Moreno ‘048 does not appear to teach the required non-immunostimulatory oligonucleotides.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the poly(A) and/or poly(T) oligonucleotides of Martinez with the composition of Moreno ‘048. Moreno ‘048 teaches that it is desirable to activate toll like receptors (“TLRs”), and teaches activating TLR8 as of paragraphs, 0011, 0074, 0111, and 0114-0116. Martinez teaches that poly(A) and/or poly(T) oligonucleotides induce TLR8 signaling. As such, the skilled artisan would have been motivated to have combined the poly(A) and/or poly(T) oligonucleotides of Martinez with the CpG oligonucleotides of Moreno ‘048 in order to have predictably induced signaling of multiple toll like receptors with a reasonable expectation of success. Combining prior art elements (e.g. the CpG oligonucleotides of Moreno ‘048 and the poly(A)/poly(T) oligonucleotides of Martinez) according to known methods to yield predictable results (activation of toll like receptors to induce immunity) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
Further as to claim 1, the examiner takes the position that the skilled artisan would have expected that the combination of CpG DNA with poly(A)/poly(T) oligonucleotides would have activated both TLR8 and TLR9, whereas CpG DNA by itself would have been expected to have activated TLR8 only. The skilled artisan would have been motivated to have activated multiple different types of toll like receptors in order to have predictably achieved a broader immune response (as compared with that of CpG DNA by itself) with a reasonable expectation of success.
As to claim 1, the claim requires a protein core. Moreno ‘048 teaches an antigen encapsulated in the liposomal core, as of paragraphs 0051 and 0076. The antigen may be a protein, as of Moreno ‘048, paragraph 0146. As such, the skilled artisan would have been motivated to have encapsulated an antigen into the core of the spherical nucleic acid of Moreno ‘048. The resultant particle would have comprised a protein antigen in the core, thereby reading on the required protein core.
As to claim 1, the claim requires a range of ratios of “immunostimulatory oligonucleotide” to “non-immunostimulatory oligonucleotide.” Martinez teaches CpG DNA, which read son the required immunostimulatory oligonucleotide, as well as poly(A) and poly(T), which read on the required non-immunostimulatory oligonucleotide. However, the ratio of these ingredients appears to be unclear based upon the teachings of Martinez. Nevertheless, where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of CpG oligonucleotide and poly(A)/poly(T) to stimulate immune response has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients via routine experimentation. Additionally, the examiner understands the concentrations and/or ratios of CpG DNA and poly(A)/poly(T) to be result-effective variables. This is because CpG DNA affects the result of stimulating TLR9, whereas poly(A)/poly(T) affects the result of stimulating TLR8, as taught by Martinez. See MPEP 2144.05(II)(B) regarding result-effective variables and routine optimization.
As to claim 2, Moreno ‘048 teaches a cancer antigen in paragraph 0149; this is understood to read on the required tumor specific or tumor associated antigen.
As to claim 4, the optimization rationale applied by the examiner to claim 1 regarding optimization the ratio of CpG DNA and poly(A)/poly(T) also applies to claim 4.
As to claim 7, Moreno ‘048 teaches a linker to attach the oligonucleotide to the core, as of Moreno, paragraphs 0031-0033.
As to claim 8, the lipid linkers of Moreno ‘048 do not appear to be cleavable as they do not appear to comprise a disulfide bond. As such, the linkers of Moreno ‘048 are understood to read on the required non-cleavable linkers.
As to claims 18-19, Moreno ‘048 teaches a TLR-7/8 agonist in paragraph 0114-0115 and a TLR9 agonist in paragraphs 0115-0116. CpG oligonucleotides are understood to be TLR9 agonists, as of Moreno ‘048, paragraph 0116.
As to claim 21, Martinez teaches poly(A) and poly(T). The poly(A) and poly(T) taught by Martinez have lengths of 10 nucleotides, rather than 20 nucleotides, as of Martinez, page 6446, left column, paragraph entitled “Oligodeoxynucleotides.” Nevertheless, the teachings of Martinez appear to be applicable to poly(A) and poly(T) oligonucleotides generically, and are not limited to A10 and T10 oligonucleotides. See Martinez, page 6442, above-reproduced text from abstract. As such, the skilled artisan would have been motivated to have optimized the length of the poly(A) and the poly(T) of Martinez to have achieved the claimed invention. This is because, based upon the teachings of Martinez that poly(A) and poly(T) generally have TLR-8 stimulating properties, that increases or decreases in the length of the poly(A) or poly(T) oligonucleotide would have been predictably capable of stimulating TLR8 with a reasonable expectation of success. See MPEP 2144.05(II); the skilled artisan would have been motivated to have optimized the length of the poly(A) and poly(T) based upon the guidance in MPEP 2144.05(II). Additionally, MPEP 2144.09(I) indicates that prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In this case, the skilled artisan would have understood that an oligonucleotide T-10 (ten thymines) has close structural similarity to the required T-20, and that the oligonucleotide A-10 (ten adenines) has close structural similarity to the required A-10. There would have been an expectation that T-20 and A-20 would have been similar to T-10 and A-10 respectively in regard to the property of stimulating TLR8 in that Martinez teaches that polyadenines and polythymines generically can stimulate TLR8. As such, claim limitations reciting a specific length of the poly(A) and poly(T) are insufficient to overcome the applied obviousness rejection.
As to claim 22, Moreno ‘048 teaches single stranded and double stranded DNA in paragraph 0016.
As to claim 24, Moreno ‘048 teaches various immunostimulatory oligonucleotdies in paragraphs 0121-0124. These appear to have between 2 and 20 oligonucleotides.
As to claim 30, Moreno ‘048 teaches a composition in appropriate pharmaceutical carrier as of paragraph 0158. Moreno ‘048 teaches antigens in paragraph 0156; the result of inclusion of these antigens would have been an antigenic composition. Moreno ‘048 teaches generating an immune response, e.g. a CD4/CD8 response in paragraph 0120. Moreno ‘048 teaches generating an antibody response in paragraph 0146.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7-8, 18-19, 22, 24, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 13, 15, 17-19, 24, 27, 30, 33, 36, and 41-42 of copending Application No. 17/084,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a spherical nucleic acid. This comprises a protein core, an immunostimulatory nucleic acid, and a non-immunostimulatory nucleic acid.
Copending claim 1 recites a spherical nucleic acid comprising a CpG oligonucleotide, which is immunostimulatory. Copending claim 19 recites a protein core. Copending claims 17-18 recite oligonucleotides that do not appear to be immunostimulatory such as siRNA.
The instant and copending claims differ because, while the copending claims recite all of the required ingredients of a spherical nucleic acid with an immunostimulatory oligonucleotide, a protein core, and a non-immunostimulatory nucleic acid, the copending claims do not recite these together in the same claim. The copending claims also do not recite the ratio of CpG oligonucleotide to “inhibitory” oligonucleotide. 
Nevertheless, it would have been prima facie obvious for one of ordinary skill in the art to have combined the features of a protein core from copending claim 24 and the nucleic acid from copending claims 17-18, wherein this combination would have resulted in the claimed invention. It would also have been prima facie obvious for the skilled artisan to have optimized the ratio of CpG oligonucleotide to “inhibitor” oligonucleotide; as both ingredients are taught by the copending claims, the skilled artisan would have been motivated to have optimized the ratio of these ingredients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 7-8, 18-19, 22, 24, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 11, 13, 15, 18, 20, 22, 24, 51, 58-59, 62-63, 66-67 of copending Application No. 17/076,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a spherical nucleic acid. This comprises a protein core, an immunostimulatory nucleic acid, and a non-immunostimulatory nucleic acid.
Copending claim 1 recites a spherical nucleic acid. Copending claim 11 recites an immunostimulatory oligonucleotide. Copending claim 51 recites a protein core. Copending claims 8 recites oligonucleotides that do not appear to be immunostimulatory such as siRNA.
The instant and copending claims differ because, while the copending claims recite all of the required ingredients of a spherical nucleic acid with an immunostimulatory oligonucleotide, a protein core, and a non-immunostimulatory nucleic acid, the copending claims do not recite these together in the same claim. The copending claims also do not recite the required ratio of claim 1.
Nevertheless, it would have been prima facie obvious for one of ordinary skill in the art to have combined the features of a protein core from copending claim 51 and the nucleic acid from copending claims 8, and the immunostimulatory oligonucleotide from copending claim 11, wherein this combination would have resulted in the claimed invention. It would also have been prima facie obvious for the skilled artisan to have optimized the ratio of immunostimulatory oligonucleotide to “inhibitor” oligonucleotide; as both ingredients are taught by the copending claims, the skilled artisan would have been motivated to have optimized the ratio of these ingredients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 7-8, 18-19, 22, 24, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 18, 21, 31-34, 41, 44-45, 49-50, 53, 57, 59, and 61 of copending Application No. 17/684,269 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a spherical nucleic acid. This comprises a protein core, an immunostimulatory nucleic acid, and a non-immunostimulatory nucleic acid.
Copending claim 1 is drawn to a spherical nucleic acid comprising a nanoparticle core, a shell comprising immunostimulatory oligonucleotides, and a viral antigen in the core. As best understood by the examiner, the viral antigen is can be a protein (e.g. as of copending claim 3); as such, the copending claims are understood to recite a protein core. Copending claim 41 recites a targeting oligonucleotide, which would not have been immunostimulatory.
The instant and copending claims are not identical to the instant claims because the copending claims recite the protein viral antigen core and the targeting oligonucleotide separately, and not in the same embodiment. Nevertheless, the skilled artisan would have been motivated to have combined the protein antigen of copending claim 3 and the targeting oligonucleotide of claim 41, and the resultant combination would have been within the scope of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612